          Case 3:19-cv-04620-VC Document 30 Filed 12/01/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  ROSARIO MARINELLO,                                 Case No. 19-cv-04620-VC
                 Plaintiff,
                                                     ORDER DENYING MOTION FOR
          v.                                         RECONSIDERATION
  CALIFORNIA DEPARTMENT OF                           Re: Dkt. No. 29
  CORRECTIONS AND
  REHABILITATION,
                 Defendant.

       Marinello’s motion for reconsideration of the order dismissing his second amended

complaint with prejudice is denied. However, given the arguments made in the motion, the Court

wishes to clarify the dismissal order.

       The dismissal order adopted in part the magistrate judge’s Report and Recommendation.

The order and the Report explained that Marinello has no viable federal discrimination claim

because Marinello failed to file his complaint within 90 days of receiving his right to sue letter
from the EEOC, and the reasons he gave for filing late did not qualify for equitable tolling. See

Dkt. Nos. 22, 27; see also 42 U.S.C. § 2000e-5(f)(1). However, neither the order nor the Report

said anything about the validity of Marinello’s state law discrimination claims under the

California Fair Employment and Housing Act, which gives Marinello one year (instead of only

90 days) after receiving his right to sue letter to file a complaint. See Cal. Govt. Code §

12965(b). As explained in the Report, because there is no viable federal discrimination claim,

and no diversity of citizenship, there is no federal jurisdiction over Marinello’s suit, and the

Court declines to exercise supplemental jurisdiction over the state law discrimination claims. See
Dkt. No. 22 pgs. 3-4. But the Court expresses no opinion on the validity of these state law
          Case 3:19-cv-04620-VC Document 30 Filed 12/01/20 Page 2 of 2




claims, and the Court is not currently aware of anything that would prevent Marinello from

pursuing them in the appropriate forum.

       IT IS SO ORDERED.

Dated: December 1, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge




                                               2
